Fourth Court of Appeals
                                        San Antonio, Texas
                                              February 6, 2017

                                            No. 04-17-00060-CV

                                          In re Christina Rangel

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On February 6, 2017, Relator Christina Rangel filed a petition for writ of mandamus to
challenge temporary orders issued in a suit to modify parent-child relationship. In the body of
her petition, Relator identifies the minor by name. Texas Rule of Appellate Procedure 9.9(b)
provides that “an electronic or paper document containing sensitive data may not be filed with
the court unless the sensitive data is redacted[.]” Sensitive data includes the “name of any
person who was a minor when the underlying suit was filed.” TEX. R. APP. P. 9.9(a)(3).
Sensitive data must be redacted as set out by Texas Rule of Appellate Procedure 9.9(c). Because
Relator has failed to comply with the requirements of Texas Rule of Appellate Procedure 9.9, we
strike Relator’s petition. Relator may file an amended petition redacting all sensitive data within
five days of the date of this order.

           It is so ORDERED on February 6, 2017.



                                                        PER CURIAM




           ATTESTED TO: __________________________________
                        Keith E. Hottle, Clerk



1
 This proceeding arises out of Cause No. 2008-CI-17955, styled In the Interest of C.A.R., a Child, pending in the
407th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.